Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 2 December 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            sir
                            Phila. 2d Decemr 1781
                        
                        I have been honored with your Excellency’s Favr of the 10th ulto—and am much obliged by your kind Condolence
                            on the very heavy Loss which Mrs Washington & myself have suffered in the Death of the amiable youth Mr Custis.
                        I arrived in this Town on the 27th ulto where, at the Request of Congress, I expect to remain some Weeks.
                        I am glad to find that your Troops begin to find themselves accomodated & hope that your Winter
                            Quarters will prove very agreeable to yourself & the Gentlemen of your Army. With very great Regard &
                            Esteem I am Your Excellency’s &c.
                        
                            G.W.

                        
                    